DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made that this application is a division of parent application 15/393,342.
From said parent application (paragraph numbering is also from said parent application), the Examiner notes for convenient reference—and in a non-limiting manner—that the instant application is directed to the embodiment (Species II) depicted in at least fig. 1 and 5-10, best depicted in fig. 10 (exemplary), disclosed at least in the originally filed specification in [0064]-[0091] (particularly [0064], note also that examples are provided [0069]-[0081]), pertaining to a configuration/method including generating mutually different radiation modes characterized by unique emission spectrum (such as from black/gray body heated to different temperatures) to determine the concentrations of the different gases therefrom.
Information Disclosure Statement
While the Examiner has (re)considered all prior art from parent application 15/393,342, the information will not be printed on the patent issuing from the continuing application unless cited by the Applicant on an IDS or by the Examiner for the present application.
The IDS submitted on 04/17/2020 and 12/09/2020 is/are being considered, however, the listed CN Office Actions are non-English and no translations were provided; consideration thereof is limited to consideration insofar as each is understood on its face, in the same manner that non-English language information in Office search files is considered by examiners in conducting searches.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. 
As explained in MPEP § 2181(I) claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (bold for emphasis):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 2181(I)(B) states that “In certain circumstances, it is also not necessary to use a linking word if other words used with “means”, or the generic placeholder, convey the function.”
As explained in MPEP § 2181(II)(B) Computer-Implemented Means-Plus-Function Limitations (bold for emphasis):
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function;
Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure; 
If it is unclear whether there is sufficient supporting structure or whether the algorithm is adequate to perform the entire claimed function, it is appropriate to reject the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph; and
The Examiner should determine whether one skilled in the art would know how to program the computer to perform the necessary steps described in the specification (i.e., the invention is enabled), and that the inventor was in possession of the invention (i.e., the invention meets the written description requirement).
The Examiner notes in particular that the following has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, with any exceptions noted:
 “a control unit…configured: to operate the radiation source in the N mutually different modes, wherein in each mode the radiation source is operated such as to emit electromagnetic radiation with a time-varying intensity”, 
having generic placeholder “control unit” coupled with functional language “configured: to operate the radiation source in the N mutually different modes, wherein in each mode the radiation source is operated such as to emit electromagnetic radiation with a time-varying intensity” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier, whereby
 the claim(s) has/have been interpreted
 to cover the corresponding special-purpose computer-implemented structure described in the disclosure that achieves the claimed function, and equivalents thereof, said corresponding structure and special algorithm found in at least
 figs. 5-6 & 10 and [0066]-[0092] and exemplified as a special algorithm to control a black/grey-body radiator intermittently heated up to a respective predetermined temperature in order to emit electromagnetic radiation with a time-varying intensity, the predetermined temperatures associated with the N modes being mutually different, with the Examiner' s interpretation of the corresponding structure and special algorithm as inclusive of controlling a heated black/grey bodies or other light sources functionally controlled to approximate spectrums and intensity there like. The Examiner likewise notes that the corresponding configured radiation source is likewise interpreted. However, dependent
 claim(s) 2-11 and 13-17 further narrow the interpretation inclusive of limiting to black/gray bodies (see claims 2 and 13) and limiting to square wave heating signals (see claims 3 and 14).
“a control unit…configured:…to determine from the signals received in each mode the concentrations of the N mutually different gas types”, 
 having generic placeholder “control unit” coupled with functional language “configured:…to determine from the signals received in each mode the concentrations of the N mutually different gas types” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier, whereby
 the claim(s) has/have been interpreted
 to cover the corresponding special-purpose computer-implemented structure described in the disclosure that achieves the claimed function, and equivalents thereof, said corresponding structure and special algorithm found in at least
 figs. 5-6 & 10 and [0066]-[0092] (emphasizing [0069]-[0082]) and exemplified as a special algorithm solving a system of N equations with N unknowns, the N unknowns being the concentration of the N mutually different gas types. However, dependent
 claim(s) 6, 11, 16, 17 (and by extension dependents thereof) narrow the interpretation by limiting to the specifics therein.
The following claim limitations has/have not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“a gas chamber configured to receive a gas to be analyzed therein”
, reciting the sufficient structure “gas chamber” to perform the recited function; and
“a control unit…configured: to receive...signals” as receiving signals is a conventional controller activity requiring no further special algorithm interpretation.
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, applicant should identify the corresponding structure (including special algorithms) with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Allowable Subject Matter
Claim(s) 1-17 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a photoacoustic gas analyze comprising (omissions/paraphrasing for brevity/clarity) “a radiation source configured to emit into the gas chamber electromagnetic radiation with a time-varying intensity adapted to selectively excite gas molecules of N mutually different gas types", “wherein the radiation source is operable in N mutually different modes, each mode being characterized by a unique emission spectrum” and " a control unit…configured: to operate the radiation source in the N mutually different modes…with a time-varying intensity; to receive in each mode…signals…and to determine from the signals received in each mode the concentrations of the N mutually different gas types" in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 12, 
the prior art fails to disclose or motivate one skilled in the art to perform a method of operating a photoacoustic gas analyzer comprising (omissions/paraphrasing for brevity/clarity) “a radiation source configured to emit into the gas chamber electromagnetic radiation with a time-varying intensity adapted to selectively excite gas molecules of N mutually different gas types”, “wherein the radiation source is operable in N mutually different modes, each mode being characterized by a unique emission spectrum" and “a control unit…configured: to operate the radiation source in the N mutually different modes, wherein in each mode the radiation source is operated…with a time-varying intensity”, and “operating the radiation source in the N mutually different modes…with a time-varying intensity”, “receiving in each mode…signals”, and “determining from the signals received in each mode the concentrations of the N mutually different gas types” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Further in accordance with MPEP 1302.14(I), the closest prior art, CN 103954560A (hereafter “’560”), describes a photoacoustic multi-component gas detection analyzer (Abstract) with a plurality of wavelengths through use of multiple light sources (Summary of invention) in select wavelength range (see pages 8-9 of Applicant supplied translation) as a composite, wherein the intensity of each light source is modulated  to obtain the concentration of the different gases through a demodulation algorithm (see page 5 of said translation). The subject matter of the independent claims differs non-obviously from ‘560 in that the instant claimed invention operates the radiation source in the N mutually different modes in which the radiation source is respectively operated such as to emit electromagnetic radiation each characterized by a unique emission spectrum & with a time-varying intensity (i.e., the instant claimed invention iteratively uses different light spectrums with intensity modulation instead of a single instance of a composite of select wavelength light sources with intensity modulation). The Examiner further notes that configuration of the instant controller & associated method of determining gas concentrations is therefore likewise distinctive from the controller & associated method of the reference controller given the differences in (e.g., the instant invention has a set of N mode signals which can be analytically solved with high accuracy, whereas the reference has a single mode signal).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value; “Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856